Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that his rights under the Fourth and Fourteenth Amendments of the Constitution of the United States were violated in that the information sought by the Commission of Investigation of the State of New York by way of subpoena duces tecum first came to the attention of said Commission as a result of an illegal search and seizure. The Court of Appeals held that there was no such violation. [See 12 N Y 2d 685.]